Citation Nr: 0905593	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-24 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right index finger 
injury residuals.

3.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran's verified periods of active duty are from 
December 1945 to June 1952 and from July 1955 to October 
1970.  The record also indicates that the Veteran had several 
periods of reservist service.  See WDO AGO Form 53s, DD Form 
214s, and DD Form 13, Statement of Service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to secondary service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's complete service treatment records (STRs) 
are unavailable.

2.  The Veteran has a current diagnosis of PTSD, and medical 
providers have related the diagnosis to claimed in-service 
stressors.

3.  The evidentiary record shows the Veteran served during 
the Vietnam era, but was not engaged in combat with the 
enemy.

4.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, or other 
credible supporting evidence, and he has not provided 
sufficient information for VA to attempt to independently 
corroborate any such in-service stressful experiences.

5.  Chronic disability involving the right index finger was 
not manifested during the veteran's active service.  The 
veteran has not presented competent medical evidence of a 
nexus between any current disability and service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  A right index finger disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's complete STRs are not available for review, 
despite the RO's attempt to obtain them.  In light of their 
absence, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the Veteran's STRs are unavailable, the 
appeal must be decided upon the evidence of record.  


PTSD

To establish entitlement to service connection for PTSD, the 
record must contain the following: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
also, Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  Specifically, the Court took notice of 
the change in criteria from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

In this case, the record contains evidence favorable to the 
Veteran's claim in the form of a July 2005 VA examination 
report.  At that time the Veteran identified events which he 
considered to be the precipitating cause of his claimed PTSD.  
He appeared fixated with his service in Cam Rahn Bay as a 
flight line weapons supervisor, which apparently required him 
to load bombs and missiles onto fighter bombers.  He also 
indicated experiencing the TET Offensive of 1968.  The 
Veteran's history was also significant for symptoms of 
Alzheimer's which became symptomatic in the mid 1990s.  The 
examiner concluded the veteran's symptoms indicated evidence 
of both dementia and mild PTSD secondary to traumas, which 
occurred during active duty in Vietnam.  The Board would like 
to point out that the PTSD diagnosis is based upon a vague 
and general reference to symptoms without specific discussion 
of the DSM-IV criteria, and without any indication that 
specific stressor history was reviewed as part of the basis 
for the diagnosis.  Nevertheless read in isolation, this 
opinion could be construed as supporting the Veteran's 
contention that he currently has PTSD.  

However, the competent evidence does not show that he engaged 
in combat with an enemy force in Vietnam.  His DD 214s and 
other service personnel records show that while in Vietnam 
his primary military occupational specialty (MOS) was as a 
weapons tech and that he received no commendations or awards, 
such as the Combat Infantryman Badge, Purple Heart, or 
similar citation indicative of combat status, and there is no 
other objective evidence of record, which indicates that the 
Veteran participated in combat.  

In a statement submitted with his claim, the Veteran reported 
that he was a combat veteran of both World War II (WWII) and 
Korea and that he served in Vietnam with the Airforce.  He 
indicated that in WWII he sustained a shrapnel wound to his 
left knee from a grenade and a right index finger injury from 
a rifle accident.  He did not provide any information 
concerning the time or location of either claimed event and 
neither is confirmed by the evidence of record.  

Moreover, since combat status has not been established, the 
Veteran's statements alone cannot constitute conclusive 
evidence of the occurrence of the in-service stressor; 
rather, corroborating evidence is needed.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Unfortunately the evidence offered by the veteran to support 
his claimed stressors is too vague and lacking in detail to 
be subject to verification.  

Although the Veteran clearly has a diagnosis of PTSD; this is 
based on a history provided by him, without independent 
verification.  Notwithstanding this diagnosis, service 
connection for PTSD is not warranted because the occurrence 
of the claimed in-service stressor on which such diagnosis 
was based has not been verified.  In the absence of a 
verified stressor, the diagnosis of PTSD is not sufficient to 
support the claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's military service.  See West v. 
Brown, 7 Vet. App. 70, 78 (1994).  Since the Veteran's 
claimed stressors have not been verified, the diagnosis of 
PTSD was based on a questionable history and may not be 
relied upon by the Board.  See West, 7 Vet. App. at 78.  See 
also Moreau v. Brown, 9 Vet. App. 389 (1996) (a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors).

In making the above determination regarding the Veteran's 
purported in-service stressor, the Board is cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the veteran 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court had previously pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The Veteran's claim herein may be 
distinguished from those in Pentecost and Suozzi, as the 
veteran has submitted no independent evidence of the 
occurrence of the claimed in-service stressor.

In conclusion, the Board finds that the Veteran has not 
alleged an in-service stressor that is verified or verifiable 
based on the information given, so as to provide a basis for 
the diagnosis of PTSD.  Accordingly, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b).


right index finger injury residuals

The available STRs fail to reveal any significant right index 
finger disability.  The Veteran did not indicate a specific 
injury during service, and none is documented.  Moreover, no 
pertinent complaints or findings specific to the right index 
finger were recorded at the time of his retirement 
examination in May 1970.  

There are essentially no pertinent clinical records 
associated with the claims file until VA examination in July 
2005.  At that time the Veteran gave a history of injury to 
the right index finger when it got caught in a rifle and 
damaged the terminal joint.  The joint was deformed, but did 
not bother him and he had no problems from it.  Examination 
revealed a fracture deformed terminal interphalangeal joint 
of the right index finger.  The finger was fixed in the 
flexed position with no mobility of the terminal 
interphalangeal joint at all and the finger was slightly 
deviated to the right.  There was no tenderness or any 
abnormality noted.  X-ray of the right finger showed 
multifocal degenerative change at the distal interphalangeal 
joint of the second digit, which was considered post 
traumatic.  The examiner did not conclude that the right 
index finger disability first began during military service, 
or within a year thereafter.  

Even assuming the veteran sustained some type of in-service 
right index finger injury, the Board finds it much more 
reasonable to conclude that it was acute and transitory, 
given that the STRs note no description of the type of injury 
that the veteran now describes, and post-service medical 
records are negative for complaints, findings, or treatment 
of a disability, until 35 years after active duty.  See Curry 
v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of 
events from the past may be of limited credibility and 
probative value in the absence of medical records showing 
treatment for the claimed disorder).  

The lack of any evidence of complaints or symptoms in the 
intervening years since active service is itself evidence 
which tends to show that any right finger injury during 
service did not result in any residual disability.  Rather, 
evidence of a prolonged period without medical complaint must 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, which rebuts continuity of an 
injury.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  In addition, the record is negative for 
a medical opinion linking the claimed right index finger 
disability to military service.  See Hickson, supra.  

In short, greater probative weight is placed on (1) the 
Veteran's May 1970 separation examination, which was negative 
for evidence of right index finger injury residuals and (2) 
the post-service medical reports which are silent for any 
complaints or treatment for many years after his separation 
from service.  

A preponderance of the evidence weighs against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2005 that fully addressed 
the notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  Although it is no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent him letters in April 
2006 and October 2008 informing him of the information 
required by Dingess, supra.  Moreover, the Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The Veteran's 
available in-service and post-service treatment records are 
in the claims file.  Thus, it appears that all obtainable 
evidence identified by the Veteran relative to the claims has 
been obtained and associated with the claims file, and he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for PTSD is denied.

Service connection for right index finger injury residuals is 
denied.  


REMAND

The Veteran claims his hypertension is aggravated by his 
service-connected diabetes mellitus and he has submitted a 
private medical opinion to that effect.  However, none of the 
post-service clinical evidence sufficiently addresses the 
question of whether the Veteran has additional disability 
resulting from aggravation of his non-service-connected 
hypertension by his service-connected diabetes.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.   38 C.F.R. § 3.310 (2008).  When aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) 
(en banc).  The Board notes that effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to conform to the Court's 
decision in Allen.  Accordingly, a definitive medical opinion 
regarding whether there has been a measurable permanent 
increase of non-service-connected hypertension caused by the 
service-connected diabetes, may also be needed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  In particular, the Veteran 
should also be sent the necessary VCAA 
notice as it relates directly to claims 
for secondary service connection, which 
differ from the usual service connection 
claims.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his hypertension, to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  The AMC/RO should arrange appropriate 
VA examination to determine the nature, 
extent, and onset the Veteran's 
hypertension.  The claims folder must be 
made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  Complete 
diagnoses should be provided.

a.  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (at least a 50/50 
degree of probability) that the 
Veteran's service-connected diabetes 
mellitus aggravates his hypertension.  

b.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of hypertension, over and 
above the degree of disability, that 
would exist without the aggravation 
caused by the service-connected 
diabetes, e.g., is the degree of 
increased symptomatology 10 percent, 
20 percent, etc., above the baseline 
symptomatology after the effects of 
the service-connected disability are 
first considered?  The increment 
should be identified and defined in 
terms of actual reported findings on 
examination.  If hypertension cannot 
be regarded as having been aggravated 
by diabetes, the examiner should 
specifically indicate so.  

c.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


